Citation Nr: 1428584	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-47 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In February 2013 and July 2013 the Board remanded the appeal for additional development.

In March 2011, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  A hearing loss disability by VA standards is not shown for either ear.

2.  Tinnitus had its onset in service.  

3.  Migraine headaches had their onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by two letters dated in November 2007.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant n obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  

The Veteran was afforded VA examinations in April 2007 and in September 2013.  As the reports of the VA examinations are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations reports, taken together, are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims decided herein, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims decided herein is required to comply with the duty to assist.

Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131. 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160. 

In this case, the Veteran's in-service audio evaluations include findings of hearing loss pursuant to Hensley, supra.  For example, audio evaluation conducted October 6, 2004 show a finding of 30 decibels for the right ear at 6,000 Hertz.  Audio evaluation conducted October 7, 2004, shows a finding of 25 decibels for the left ear at 4,000 Hertz.  Records dated later that month include a provisional diagnosis of noise-induced sensorineural hearing loss for the left ear.  Records dated in July 2006 note that his medical records indicated a shift in hearing in 2004 from his 1986 baseline.  Test results at that time were found to be within normal limits.  However, it was also noted that testing done in October 2005 showed a further shift in hearing, and that these results indicated normal hearing in the right ear with a borderline normal to mild high frequency hearing loss in his left ear.  

Despite the foregoing, the Veteran has not been shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, audio evaluation conducted as part of the July 2006 retirement examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
10
5
15
25
25

The April 2007 VA audio examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
10
15
20
20

Speech recognition scores were 100 percent for the right ear, and 98 percent for the left ear.  The examiner noted normal hearing in both ears.

On the authorized audiological evaluation in September 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
5
10
25
25

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner described normal hearing in each ear.

There is no competent evidence of hearing loss in either ear for VA purposes at any time either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Veteran was examined by VA and the diagnostic findings from the audiological examinations in April 2007 and September 2013 failed to show a right or left ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

The audiological findings on the VA examinations did not show an auditory threshold greater than 25 decibels at any of the relevant ear frequencies or a speech recognition score less than 94 decibels in either ear.  

Thus, the findings do not satisfy the criteria for a right or left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability in either ear at present, as that term is defined in 38 C.F.R. § 3.385, the claim for service connection for hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Tinnitus

Tinnitus was not noted in the service treatment records.  On an October 2004 hearing survey, the Veteran denied ringing in his ears.

The Veteran was a helicopter mechanic during service.  He testified that he has experienced ringing in his ears since service.  He has provided a written statement dated in March 2011 from his wife, who stated that the Veteran had reported frequent ringing in his ears.

On VA examination in September 2013, the examiner noted that the Veteran reported recurrent tinnitus, with onset during service.  The examiner stated that noise exposure/acoustic trauma was highly probable given the Veteran's MOS and career.  The examiner could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resort to speculation.  The examiner indicated that the Veteran's service treatment records were not available for review, thus it was not clear whether there was a significant threshold shift during service that would verify ear injury in service.

In this regard, the Board notes that an October 2004 service treatment record includes a provisional diagnosis of noise-induced sensorineural hearing loss for the left ear.  Records dated in July 2006 note a shift in hearing in 2004 from his 1986 baseline, and testing in October 2005 showed a further shift in hearing.

The Veteran is competent to report the onset and continuity of his tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, tinnitus is diagnosed based on an individual's subjective complaints.

The Veteran's report of the onset of his tinnitus during service is deemed credible, as his report is consistent with his duties in service.  The Veteran's report of experiencing tinnitus since service is deemed credible, as his report is uncontroverted by any evidence of record.  Cf. Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As the Veteran has a current diagnosis of tinnitus and has provided a credible history of inservice onset of such, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b), (d).

Migraine Headaches

The Veteran has testified that he experiences migraine headaches approximately once or twice a year, and that these symptoms started while he was on active duty.  His spouse also provided evidence in support of this assertion via a March 2011 lay statement. 

Review of the Veteran's service treatment records, to include his July 2006 retirement examination, do not reflect he was diagnosed with chronic migraine headaches while on active duty.  The Veteran also indicated on the Report of Medical History that he had not experienced frequent or severe headache.  Nevertheless, as the Veteran filed a claim of service connection for this disability shortly after his separation from service, his testimony regarding in-service problems and continuity of symptomatology appears to be credible, particularly in light of his spouse's supporting statement.  

The April 2007 VA general medical examination did not include a diagnosis of chronic migraine headaches. 

On VA examination in September 2013, the Veteran reported that he began having headaches in 1992 while on active duty.  He stated that these occur every six months and are accompanied by photophobia and nausea.  He treats the headaches with Motrin or Excedrin Migraine.  The Veteran stated that he had never reported the headaches in service or to his primary care physician; since they happen only once every six months, he forgets about them.  The examiner noted that "migraine is his diagnosis."

The Veteran is competent to report headaches in service, ongoing headache symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  Such evidence tends to relate the current headaches to his period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, the Board finds that his accounts are credible, including his explanation for why he did not report headaches during service.  See Jandreau, supra. (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  




After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current migraine headache disability had its onset during his period of service.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for migraine headaches is granted.



____________________________________________
M. N HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


